Case 2:21-cr-00001-JRG-RSP Document 16 Filed 03/29/21 Page 1 of 2 PageID #: 43




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

UNITED STATES OF AMERICA                    '
                                            '
v.                                          '   NO. 2:21-CR-1
                                            '   (Judge Gilstrap/Payne)
BRIANNA CLARISSE BANKS (01)                 '


                              NOTICE OF PLEA AGREEMENT

         The United States of America would show the Court that the Defendant, Brianna

Clarisse Banks, through her counsel of record, Coke Solomon, and the Government, have

entered into a written plea agreement in relation to the charges now pending before this

Court.


                                             Respectfully submitted,

                                             NICHOLAS J. GANJEI
                                             ACTING UNITED STATES ATTORNEY


                                             /s/ Jim Noble
                                             JIM NOBLE
                                             Assistant United States Attorney
                                             Texas Bar No. 15050100
                                             110 N. College, Suite 700
                                             Tyler, TX 75702
                                             (903)-590-1400
                                             Fax: (903)-590-1436
                                             Email: James.Noble@usdoj.gov




Notice of Plea Agreement - Page 1
Case 2:21-cr-00001-JRG-RSP Document 16 Filed 03/29/21 Page 2 of 2 PageID #: 44




                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of this document has been served on counsel of record

for defendant via the court's CM/ECF system on March 29, 2021.


                                               /s/ Jim Noble
                                               JIM NOBLE




Notice of Plea Agreement - Page 2
